Title: To George Washington from Daniel Burt, 9 April 1781
From: Burt, Daniel
To: Washington, George


                        

                            
                            May it Please your Excellency
                            Warwick April 9th A.D. 1781
                        
                        Agreable to the Instructions received of Getting waggons to Transport Provisions from Ringwood to the Fort I
                            have done every thing in my power to have as many as Judged our Quota here by favourable means Was Oblidged to Grant a
                            Press Warrent the Constable return’d this morning with The Warrent & Names of Twelve who he had warn’d &
                            every man Said he would Not Go unless there was Some other way of pay Than Certificates. what is to be done Cantsay But
                            wait your Excellencys farther orders how to proceed—There is Not one of the Twelve that Carted a Load last fall I was very
                            particular in Enquiring that matter. I am with respect your Exellencys Most Obt & Very Hble
                            Serv.
                        
                            Daniel Burt
                        
                    